    Case: 5:19-cv-01924-KBB Doc #: 20 Filed: 08/12/20 1 of 24. PageID #: 1313




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


JERRILYNN RINGER,                               )        CASE NO. 5:19-cv-01924
                                                )
                        Plaintiff,              )        MAGISTRATE JUDGE
                                                )        KATHLEEN B. BURKE
                v.                              )
                                                )
COMMISSIONER OF SOCIAL                          )
SECURITY,                                       )
                                                )        MEMORANDUM OPINION & ORDER
                        Defendant.              )


         Plaintiff Jerrilynn Ringer (“Plaintiff” or “Ringer”) seeks judicial review of the final

decision of Defendant Commissioner of Social Security (“Defendant” or “Commissioner”)

denying her applications for social security disability benefits. Doc. 1. This Court has

jurisdiction pursuant to 42 U.S.C. § 405(g). This case is before the undersigned Magistrate

Judge pursuant to the consent of the parties. Doc. 12. Plaintiff seeks a remand pursuant to both

sentence four and sentence six of 42 U.S.C. § 405(g). For the reasons explained herein, the

Court AFFIRMS the Commissioner’s decision.

                                         I. Procedural History

         Ringer filed applications for Disability Insurance Benefits (“DIB”) and Supplemental

Security Income (“SSI”) in 2012 and 2016. The 2016 applications are at issue in this appeal. To

provide context, the procedural history relative to the 2012 applications is also summarized

below.

         2012 applications for disability benefits

         In 2012, Ringer filed applications for DIB and SSI, alleging disability as of July 3, 2011.

Tr. 277. Following a hearing on those applications, on March 19, 2015, an administrative law


                                                     1
    Case: 5:19-cv-01924-KBB Doc #: 20 Filed: 08/12/20 2 of 24. PageID #: 1314




judge issued an unfavorable decision, finding Ringer not disabled from July 3, 2011, through the

date of the decision. Tr. 274-298. On January 29, 2016, the Appeals Council denied review. Tr.

299-305. Thereafter, on March 28, 2016, Ringer filed an appeal with the United States District

Court for the Northern District of Ohio, Case No. 5:16-cv-00764. Tr. 23, 306-331, 332-341,

342. On June 30, 2017, the district court affirmed the Commissioner’s decision. Tr. 23, 332-

341, 342.

       2016 applications for disability benefits

       On February 4, 2016, Ringer filed new applications for DIB and SSI, alleging disability

as of March 20, 2015, i.e., the day after the prior March 19, 2015, decision. Tr. 21, 345. Ringer

alleged disability due to nerve damage defined as RSD (reflex sympathetic dystrophy, also

referred to as complex regional pain syndrome), severe anxiety, and depression. Tr. 345, 349,

369-370, 395, 410. Ringer’s applications were denied initially (Tr. 395-408) and upon

reconsideration by the state agency (Tr. 410-421). Thereafter, she requested an administrative

hearing. Tr. 422-426. On May 24, 2018, an administrative hearing was conducted by an

administrative law judge (hereinafter “ALJ”). Tr. 58-99.

       On August 9, 2018, the ALJ issued a decision denying benefits, finding that Ringer had

not been under a disability within the meaning of the Social Security Act from March 20, 2015,

the alleged onset date, through the date of the decision. Tr. 18-57. Ringer requested review by

the Appeals Council. Tr. 482. As part of her request, Ringer submitted evidence for the Appeals

Council’s review. Tr. 2. On June 25, 2019, the Appeals Council denied Ringer’s request for

review, making the ALJ’s August 9, 2018, decision the final decision of the Commissioner. Tr.

1-7. In reaching its determination, the Appeals Council found that the evidence submitted for its




                                                   2
     Case: 5:19-cv-01924-KBB Doc #: 20 Filed: 08/12/20 3 of 24. PageID #: 1315




review was not new; did not show a reasonable probability that it would change the outcome of

the decision; and/or it did not relate to the period at issue. Tr. 2.

                                                  II. Evidence

A.       Personal, vocational and educational evidence

         Ringer was born in 1985 and she was 29 years old on the alleged disability onset date.

Tr. 49, 65. At the time of the May 24, 2018, hearing, Ringer was living with her grandparents.

Tr. 66. She had lived with them since she was 11 years old. Tr. 66. She has a high school

education. Tr. 49, 67. Her past work includes work as a hostess and bakery clerk. Tr. 48-49,

67-68, 597.

B.       Medical evidence

         In January 2009 Ringer had surgery to remove a Morton’s neuroma from her left foot. 1

Tr. 204, 702. Ringer continued to have problems with her foot following her surgery and on

October 11, 2011, she saw Dr. Gamaliel Batalla, M.D., at the Affinity Medical Center Pain

Center. Tr. 702-703. During that visit, Ringer complained of “sharp, achy, burning, tingling,

throbbing, shooting, gnawing, tender, unbearable, nagging type of pain on her left foot that

would occasionally shoot all the way up to her fingers.” Tr. 702. Ringer indicated that nothing

seemed to help with her pain and she occasionally noticed color changes and swelling in her

right foot. Tr. 702. She had received treatment at the Aultman Pain Clinic, which included a

lumbar sympathetic block that did not provide her with any significant relief. Tr. 702. She was


1
  “Morton’s neuroma is a painful condition that affects the ball of your foot, most commonly the area between your
third and fourth toes. Morton’s neuroma may feel as if you are standing on a pebble in your shoe or on a fold in your
sock. Morton’s neuroma involves a thickening of the tissue around one of the nerves leading to your toes. This can
cause a sharp, burning pain in the ball of your foot. Your toes also may sting, burn or feel numb.” Morton’s
Neuroma, MAYOCLINIC.ORG, https://www.mayoclinic.org/diseases-conditions/mortons-neuroma/symptoms-
causes/syc-20351935 (last visited 8/12/2020).




                                                          3
     Case: 5:19-cv-01924-KBB Doc #: 20 Filed: 08/12/20 4 of 24. PageID #: 1316




offered a spinal cord stimulator but was not interested. Tr. 702. Ringer had lost her insurance

and had limited resources to pay for medication. Tr. 702. On physical examination, Dr. Batalla

observed swelling at the interdigital dorsal aspect of the left foot between the first and second toe

with no clubbing or cyanosis. Tr. 703. Ringer walked with a normal gait and had full range of

motion in both feet; motor strength was 5/5 in both lower extremities; deep tendon reflexes were

symmetrical; and a sensory exam showed allodynia 2 at the dorsal aspect of the left foot. Tr. 703.

Dr. Batalla’s impression was complex regional pain syndrome type 2 of the left lower extremity.

Tr. 703. Dr. Batalla explained he could only prescribe non-narcotic treatment alternatives; he

advised her to continue taking Zanaflex and Celebrex; he started her on Topamax; he provided

her with a prescription for a garment that she should use on her foot; and he recommended that

she keep an open mind regarding the spinal cord stimulator. Tr. 703. Dr. Batalla noted that

Ringer indicated the stimulator was not an option because she was without insurance. Tr. 703.

Ringer relayed an interest in acupuncture. Tr. 703. Dr. Batalla did not see any issues with

Ringer pursuing acupuncture if she wanted to. Tr. 703.

        Ringer argues that she was found to be disabled by the Social Security Administration in

February 2013 by Dr. Michael Delphia, M.D. Doc. 16, pp. 4-5; Doc. 16-3, pp. 1-11. She

attaches a copy of Dr. Delphia’s determination to her brief (Doc. 16-3, pp. 1-11), which relates to

her 2012 application, and argues that it is not on the exhibit list attached to the ALJ’s decision.

Doc. 16, pp. 2, 4-5. She recognizes that, following Dr. Delphia’s determination, her claim went

to Quality Control and the determination that she was disabled was reversed on March 4, 2013.




2
 Allodynia has been defined as “pain due to a stimulus that does not normally provoke pain.” Yusi He; Peggy Y.
Kim, Allodynia, National Center for Biotechnology Information, U.S. National Library of Medicine (June 24, 2020),
https://www.ncbi.nlm.nih.gov/books/NBK537129/ (last visited 8/12/2020).

                                                        4
     Case: 5:19-cv-01924-KBB Doc #: 20 Filed: 08/12/20 5 of 24. PageID #: 1317




Nevertheless, Ringer states she is submitting the February 2013 determination as part of her new

evidence submission. Doc. 16, p. 5.

       On June 25, 2015, Ringer received a rollator walker with walker seat from Boardman

Medical Supply Co. Tr. 509-510. Although hard to read, according to Ringer, the physician

name listed on the Boardman Medical Supply receipt is Dr. Frank Lazzerini, M.D., her treating

physician in June 2015. Tr. 22, 509, 620.

       Per Ringer’s hearing testimony, about a year prior to the May 24, 2018, ALJ hearing, she

started receiving ketamine infusion treatments for her CRPS/RSDS from Dr. Hayek. Tr. 79.

C.     Evidence upon which Ringer seeks a sentence six remand

       As part of her appeal, Ringer argues that a sentence six remand is appropriate for

consideration of the following records which she asserts were submitted to and rejected by the

ALJ and Appeals Council:

       -   University Hospital pain management infusion records dated March 30, 2017, to

           September 13, 2018, and Dr. Salim Hayek, M.D., examination records dated March 8,

           2017, and December 13, 2017;

       -   Evaluation and treatment records from Affinity Medical Center by Dr. Gamaliel

           Batalla, M.D., dated October 11, 2011;

       -   Aultman Hospital record dated June 13, 2011, to July 18, 2014; Omni Orthopedics

           records dated May 18, 2011; Aultman Hospital Pain Management records dated

           January 3, 2011, to May 23, 2011; Spectrum Orthopedics records dated January 20,

           2008, to October 6, 2009; and Dr. Michael Maley records dated December 22, 2008,

           to December 12, 2011.

Doc. 16, pp. 1-2.



                                                5
     Case: 5:19-cv-01924-KBB Doc #: 20 Filed: 08/12/20 6 of 24. PageID #: 1318




          In connection with her request for a sentence six remand, Ringer also submits a copy of a

Determination Explanation dated February 11, 2013, completed by an Ohio DDS physician Dr.

Michael Delphia, M.D., wherein he found Ringer disabled because her RSD/CRPS satisfied

Listing 1.02; and a copy of a June 25, 2015, receipt for a rollator walker that she states was

prescribed by her treating physician. Doc. 16, p. 2.

D.        May 24, 2018, ALJ Hearing

          1.     Plaintiff’s testimony

          Ringer was represented and testified at the hearing. Tr. 65-98. Ringer lived with her

grandparents. Tr. 66. The only stairs that Ringer has to use in the home are the two steps

between the garage and home. Tr. 91. There is a railing and Ringer uses her good foot as best as

she can and goes as slow as she has to down the two steps. Tr. 91. There are stairs going in to

the basement but Ringer cannot even recall how long ago it was since she was in the basement.

Tr. 91.

          Ringer has a driver’s license but drives only if it is “absolutely necessary.” Tr. 66. When

asked what “absolutely necessary” meant, Ringer explained that one time she had to drive about

15 minutes to pick up her grandparents after their vehicle had broken down. Tr. 66-67. Ringer’s

grandfather drives her to her medical appointments. Tr. 67.

          When Ringer was working in 2008, she was having a problem in her left foot. Tr. 69-70.

At first, the doctors thought it was a fracture and they had her wear a boot. Tr. 70. The doctors

later determined that Ringer had a Morton’s neuroma that had to be removed from her left foot.

Tr. 69-70. Her boss at the time was very understanding and she was able to take a six-month

leave of absence. Tr. 69-70. After the surgery, her foot never really got better but she tried to

return to work as a hostess. Tr. 68, 70, 71. However, being on her feet made things worse. Tr.



                                                   6
    Case: 5:19-cv-01924-KBB Doc #: 20 Filed: 08/12/20 7 of 24. PageID #: 1319




72. She would work maybe four days and then would have to call off work for four days. Tr.

72. Eventually, she was only scheduled for one day each week and then only picked up a shift

when she was able to. Tr. 72-73. Ringer stopped working in 2011. Tr. 73; see also Tr. 526.

The pain was initially in her left foot and ankle but over a number of years it traveled to her knee

and hip. Tr. 70-71. She has had some injections in her back. Tr. 70, 73.

       Ringer described the pain as “[n]umbness, tingling, burning, electrical feeling, stabbing,

shooting.” Tr. 74. She explained that even the slightest touch will cause her pain, e.g., the

slightest bit of wind or a blanket. Tr. 74.

       At the hearing, Ringer was using a wheeled walker and had her leg propped up on it. Tr.

75, 79. Ringer could not remember when she started using the wheeled walker but noted that,

before using the wheeled walker, she was using a walker that only had wheels in the front. Tr.

75. Ringer estimated that she started using a walker in 2011. Tr. 76. It was her great-

grandmother’s walker. Tr. 76. She used that until she received Medicaid and was able to get the

wheeled walker. Tr. 76. Prior to using a walker, Ringer used a cane if she left her house but she

hardly left her house. Tr. 75-76. Ringer stated that she uses the wheeled walker all the time,

even in her house. Tr. 76. She explained that there are some days she cannot get out of bed and

she has to use a bed pan and have her grandparents help her. Tr. 77. Ringer feels like a burden

to her grandparents. Tr. 83. Ringer’s grandmother assists her with her personal care. Tr. 84-85,

86. Ringer does not do any cooking or chores. Tr. 86.      Her grandparents take care of the

grocery shopping. Tr. 67.

       Ringer explained that she has to keep her leg propped up because, if she let her foot

down, she would start to feel a burning sensation; she would not be able to talk; and would have

a lot of pain and would cry. Tr. 80. When Ringer is at home, she lies in bed and always has two



                                                 7
    Case: 5:19-cv-01924-KBB Doc #: 20 Filed: 08/12/20 8 of 24. PageID #: 1320




pillows under her foot at all times. Tr. 80. If Ringer is at a doctor’s appointment, she props her

leg up on her walker. Tr. 80.

       Ringer indicated that the only thing that helps her pain is when she receives a ketamine

infusion. Tr. 78. The infusions help relieve her pain the day of the infusion and maybe for four

days total but, once she gets home from a treatment, she sleeps all day and the following day

because the treatments are so strong. Tr. 78, 79, 95-97. Ringer explained that on days that she

does get relief from the infusions, she is at a pain level of a 6 or 7 as compared to an 8 to 10. Tr.

97. Ringer noted that her anxiety increases when she is scheduled to have an infusion treatment

so she is given extra anxiety medication to help with the increase in her anxiety. Tr. 78. Ringer

started receiving the infusions in 2017 and usually gets a treatment every two weeks, depending

on scheduling issues. Tr. 78-79. Ringer is usually at her appointment for her infusion treatment

from about 6:30 a.m. until 1:30 p.m. Tr. 78, 95.

       Before Ringer started having the problems with her foot and anxiety, she described

herself as very social but she only has a few friends now because she cannot do the things that

they want to do. Tr. 85-86. Ringer indicated that her friends do not really understand her

condition because to them she looks okay. Tr. 83. She feels comfortable talking to her mental

health provider about her condition because his sister-in-law has the same nerve condition as

Ringer so Ringer does not feel like she has to get him to believe her. Tr. 82-83.

       2.      Vocational Expert

       Due to an unexpected emergency, the Vocational Expert (“VE”) scheduled to testify at

the hearing did not appear at the hearing. Tr. 21. Accordingly, following the hearing, the ALJ

submitted written vocational interrogatories to the VE. Tr. 21. On June 15, 2018, the VE

responded to the ALJ’s interrogatories and his responses were proffered to Ringer’s counsel for



                                                   8
     Case: 5:19-cv-01924-KBB Doc #: 20 Filed: 08/12/20 9 of 24. PageID #: 1321




comment. Tr. 21, 612-616, 617-618. On June 29, 2018, Ringer’s counsel provided substantive

comments and legal arguments. Tr. 21-22, 620-622. The VE’s responses were thereafter

admitted as Exhibit B24E (Tr. 612-616). Tr. 22.

        The VE interrogatories listed Ringer’s past work experience as hostess, SVP 6 (actual

SVP as performed), light per DOT 3 (medium as performed); and bakery clerk, SVP 3, light

(medium as performed). 4 Tr. 613.

        The ALJ requested that the VE consider a hypothetical individual born in 1985, with at

least a high school education who is able to communicate in English, with the work experience

listed above, who has the RFC to perform sedentary work as defined in 20 C.F.R. § 404.1567(a)

except the individual cannot operate foot controls with the left lower extremity; can occasionally

balance, stoop, kneel, crouch, crawl and climb ramps and stairs; can never climb ladders, ropes,

and scaffolds; must avoid concentrated exposure to temperature extremes; should avoid exposure

to moving mechanical parts and unprotected heights; can perform unskilled to semiskilled tasks

in an environment free of fast-paced production requirements or high production quotas; can

have frequent interaction with others; requires frequent use of an assistive device (cane or

walker) for periods of standing and/or walking. Tr. 614. The VE indicated that the described

individual would be unable to perform Ringer’s past work. Tr. 614. The VE indicated that,

assuming a cane was required, the described individual would be able to perform other jobs that

exist in the national economy, including food and beverage order clerk; charge account clerk;



3
 The Dictionary of Occupational Titles (DOT) is published by the Department of Labor. See 20 CFR §
404.1566(d)(1).
4
 SVP refers to the DOT’s listing of a specific vocational preparation (SVP) time for each described occupation.
Social Security Ruling No. 00-4p, 2000 WL 1898704, *3 (Dec. 4, 2000). “Using the skill level definitions in 20
CFR 404.1568 and 416.968, unskilled work corresponds to an SVP of 1-2; semi-skilled work corresponds to an SVP
of 3-4; and skilled work corresponds to an SVP of 5-9 in the DOT.” Id.


                                                      9
    Case: 5:19-cv-01924-KBB Doc #: 20 Filed: 08/12/20 10 of 24. PageID #: 1322




and document preparer. Tr. 615. If the individual required use of a walker, the VE indicated

there would be no jobs available. Tr. 615. The VE added that “[t]he use of a cane will have

nominal impact on unskilled sedentary job performance. The use of a walker will preclude

bilateral manual ability during standing and walking rendering sub-sedentary RFC and no jobs

identified.” Tr. 615.

       The VE indicated that an individual can be off-task 10% of an 8-hour workday in

addition to regularly scheduled breaks and still remain competitively employable and an

individual can be absent from work one day a month and still remain competitively employable.

Tr. 616.

       3.      Request to leave record open for additional records

       At the start of the hearing, Ringer’s counsel informed the ALJ that Ringer and her

counsel had been trying to get pain management records from Ringer’s pain management

physician, Dr. Hayek, but they had been unsuccessful. Tr. 61-63. Thus, Ringer’s counsel

requested that the record be held open to allow Ringer additional time to obtain and submit the

pain management records. Tr. 61-63. The ALJ stated she would initially allow Ringer two

weeks to submit the additional records but noted that the VE interrogatories would take longer so

if additional time was needed to get the records that would be fine. Tr. 63-64.

       After the hearing, on June 9, 2018, counsel for Ringer sent a letter to the ALJ indicating

that they had still not received the pain management records from Dr. Hayek. Tr. 22, 610. In

that letter, Ringer’s counsel asked that the ALJ leave the case record open until Ringer had

submitted comments regarding post-hearing interrogatories to the VE. Tr. 610. On June 29,

2018, Ringer’s counsel provided substantive comments and legal arguments following the ALJ’s

proffer of the VE’s responses to the interrogatories. Tr. 22, 620-622. In that June 29, 2018,



                                                10
    Case: 5:19-cv-01924-KBB Doc #: 20 Filed: 08/12/20 11 of 24. PageID #: 1323




correspondence, Ringer included a copy of a June 25, 2015, receipt from Boardman Medical

Supply Co. for a rollator walker and walker seat. Tr. 620. There was no request that the record

be left open any longer. Tr. 22, 620-622.

                                        III. Standard for Disability

        Under the Act, 42 U.S.C § 423(a), eligibility for benefit payments depends on the

existence of a disability. “Disability” is defined as the “inability to engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment which

can be expected to result in death or which has lasted or can be expected to last for a continuous

period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). Furthermore:

        [A]n individual shall be determined to be under a disability only if his physical or
        mental impairment or impairments are of such severity that he is not only unable to
        do his previous work but cannot, considering his age, education, and work
        experience, engage in any other kind of substantial gainful work which exists in the
        national economy5 . . . .

42 U.S.C. § 423(d)(2)(A).

         In making a determination as to disability under this definition, an ALJ is required to

follow a five-step sequential analysis set out in agency regulations. The five steps can be

summarized as follows:

        1.       If claimant is doing substantial gainful activity, he is not disabled.

        2.       If claimant is not doing substantial gainful activity, his impairment must
                 be severe before he can be found to be disabled.

        3.       If claimant is not doing substantial gainful activity, is suffering from a
                 severe impairment that has lasted or is expected to last for a continuous
                 period of at least twelve months, and his impairment meets or equals a listed
                 impairment, 6 claimant is presumed disabled without further inquiry.

5
  “’[W]ork which exists in the national economy’ means work which exists in significant numbers either in the
region where such individual lives or in several regions of the country.” 42 U.S.C. § 423(d)(2)(A).
6
 The Listing of Impairments (commonly referred to as Listing or Listings) is found in 20 C.F.R. pt. 404, Subpt. P,
App. 1, and describes impairments for each of the major body systems that the Social Security Administration

                                                        11
       Case: 5:19-cv-01924-KBB Doc #: 20 Filed: 08/12/20 12 of 24. PageID #: 1324




           4.       If the impairment does not meet or equal a listed impairment, the ALJ must
                    assess the claimant’s residual functional capacity and use it to determine if
                    claimant’s impairment prevents him from doing past relevant work. If
                    claimant’s impairment does not prevent him from doing his past relevant
                    work, he is not disabled.

           5.       If claimant is unable to perform past relevant work, he is not disabled if,
                    based on his vocational factors and residual functional capacity, he is
                    capable of performing other work that exists in significant numbers in the
                    national economy.

20 C.F.R. §§ 404.1520, 416.920; 7 see also Bowen v. Yuckert, 482 U.S. 137, 140-42 (1987).

Under this sequential analysis, the claimant has the burden of proof at Steps One through Four.

Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 529 (6th Cir. 1997). The burden shifts to the

Commissioner at Step Five to establish whether the claimant has the RFC and vocational factors

to perform work available in the national economy. Id.

                                             IV. The ALJ’s Decision

           In her August 9, 2018, decision, the ALJ acknowledged the prior ALJ decision and

discussed the relevant Social Security Acquiescence Rulings pertaining to principles of

administrative res judicata, including AR 98-4(6) (“the Drummond AR”) and AR 98-3(6) (“the

Dennard AR”). 8 Tr. 23-24. Plaintiff challenges the ALJ’s findings relative to her CRPS and the



considers to be severe enough to prevent an individual from doing any gainful activity, regardless of his or her age,
education, or work experience. 20 C.F.R. § 404.1525.
7
  The DIB and SSI regulations cited herein are generally identical. Accordingly, for convenience, further citations
to the DIB and SSI regulations regarding disability determinations will be made to the DIB regulations found at 20
C.F.R. § 404.1501 et seq. The analogous SSI regulations are found at 20 C.F.R. § 416.901 et seq., corresponding to
the last two digits of the DIB cite (i.e., 20 C.F.R. § 404.1520 corresponds to 20 C.F.R. § 416.920).
8
    The Sixth Circuit has explained that:

           The key principles protected by Drummond—consistency between proceedings and finality with
           respect to resolved applications—apply to individuals and the government. At the same time, they
           do not prevent the agency from giving a fresh look to a new application containing new evidence or
           satisfying a new regulatory threshold that covers a new period of alleged disability while being
           mindful of past rulings and the record in prior proceedings.


                                                          12
       Case: 5:19-cv-01924-KBB Doc #: 20 Filed: 08/12/20 13 of 24. PageID #: 1325




effects of her ketamine infusions but, she does not specifically challenge the ALJ’s application of

the Drummond and Dennard Acquiescence Rulings. The ALJ made the following findings: 9

           1.      Ringer meets the insured status requirements through June 30, 2016. Tr.
                   25.

           2.      Ringer has not engaged in substantial gainful activity since March 20,
                   2015, the alleged onset date. Tr. 26.

           3.      Ringer has the following severe impairments: lumbago and neuritis or
                   radiculitis of the thoracic and lumbar spine; complex regional pain
                   syndrome (“CRPS”), alternatively diagnosed as reflex sympathetic
                   dystrophy (“RSD”) of the left foot and chronic pain syndrome; major
                   depressive disorder; and panic disorder with agoraphobia. Tr. 26. Ringer
                   had non-severe digestive/gastrointestinal and renal impairments. Tr. 26-
                   29.

           4.      Ringer does not have an impairment or combination of impairments that
                   meets or medically equals the severity of the Listings. Tr. 29-34.

           5.      Ringer has the RFC to perform sedentary work as defined in 20 C.F.R. §
                   404.1567(a) except she cannot operate foot controls with the left lower
                   extremity, requires the frequent use of a cane for the required standing
                   and/or walking of sedentary work, and is further limited in the following
                   nonexertional respects: can occasionally balance, stoop, kneel, crouch,
                   crawl, and climb ramps and stairs, but can never climb ladders, ropes, and
                   scaffolds; must avoid concentrated exposure to temperature extremes, and
                   must avoid all exposure to moving mechanical parts and unprotected
                   heights; and can perform unskilled to semiskilled tasks in an environment
                   free of fast-paced production requirements or high production
                   requirements; and she can have frequent interaction with others. Tr. 34-48.

           6.      Ringer is unable to perform any past relevant work. Tr. 48-49.

           7.      Ringer was born in 1985 and was 29 years old, which is defined as a
                   younger individual age 18-44, on the alleged disability onset date. Tr. 49.

           8.      Ringer has at least a high school education and is able to communicate in
                   English. Tr. 49.




Earley v. Comm’r of Soc. Sec., 893 F.3d 929, 931 (6th Cir. 2018) (emphasis in original).
9
    The ALJ’s findings are summarized.


                                                         13
      Case: 5:19-cv-01924-KBB Doc #: 20 Filed: 08/12/20 14 of 24. PageID #: 1326




        9.     Transferability of job skills is not material to the determination of
               disability. Tr. 49.

        10.    Considering Ringer’s age, education, work experience and RFC, there are
               jobs that exist in significant numbers in the national economy that Ringer
               can perform, including: food and beverage order clerk, charge-account
               clerk, and document preparer. Tr. 49-51.

        Based on the foregoing, the ALJ determined that Ringer had not been under a disability,

as defined in the Social Security Act, from March 20, 2015, through the date of the decision. Tr.

51.

                                      V. Plaintiff’s Arguments

        Ringer contends she is entitled to a sentence four remand, arguing that the

Commissioner’s decision is contrary to law and not supported by substantial evidence because

the ALJ erred by finding that Ringer’s rollator was not medically necessary and by not finding

that Ringer’s CRPS and ketamine infusion treatments caused her to be incapacitated for at least

two days per month. Doc. 16, pp. 7-8; Doc. 19, pp. 1-3. Ringer also argues that she should be

entitled to a sentence six remand for evaluation of evidence submitted to the Appeals Council.

Doc. 16, pp. 6-7; Doc. 19, pp. 3-4.

                                        VI. Law & Analysis

A.      Standard of review

        A reviewing court must affirm the Commissioner’s conclusions absent a determination

that the Commissioner has failed to apply the correct legal standards or has made findings of fact

unsupported by substantial evidence in the record. 42 U.S.C. § 405(g); Wright v. Massanari, 321

F.3d 611, 614 (6th Cir. 2003). “Substantial evidence is more than a scintilla of evidence but less

than a preponderance and is such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Besaw v. Sec’y of Health & Human Servs., 966 F.2d 1028,



                                                 14
     Case: 5:19-cv-01924-KBB Doc #: 20 Filed: 08/12/20 15 of 24. PageID #: 1327




1030 (6th Cir. 1992) (quoting Brainard v. Sec’y of Health & Human Servs., 889 F.2d 679, 681

(6th Cir. 1989).

       The Commissioner’s findings “as to any fact if supported by substantial evidence shall be

conclusive.” McClanahan v. Comm’r of Soc. Sec., 474 F.3d 830, 833 (6th Cir. 2006) (citing 42

U.S.C. § 405(g)). Even if substantial evidence or indeed a preponderance of the evidence

supports a claimant’s position, a reviewing court cannot overturn the Commissioner’s decision

“so long as substantial evidence also supports the conclusion reached by the ALJ.” Jones v.

Comm’r of Soc. Sec., 336 F.3d 469, 477 (6th Cir. 2003). Accordingly, a court “may not try the

case de novo, nor resolve conflicts in evidence, nor decide questions of credibility.” Garner v.

Heckler, 745 F.2d 383, 387 (6th Cir. 1984).

B.     Ringer has not shown that the ALJ’s decision is contrary to law or not supported by
       substantial evidence

       Ringer seeks a sentence four remand, arguing that the Commissioner’s decision is

contrary to law and not supported by substantial evidence because the ALJ erred by finding that

her rollator was not medically necessary and by not finding that her CRPS and ketamine infusion

treatments caused her to be incapacitated for at least two days per month. Doc. 16, pp. 7-8; Doc.

19, pp. 1-3.

       Ringer argues that the ALJ “played doctor” by finding that her rollator was not medically

necessary, ignoring the fact that her treating physician prescribed her rollator. She also contends

that the ALJ’s finding that Dr. Lazzerini’s prescription for the rollator “could have been a mere

accommodation[,]” was speculative and not supported by the evidence. As explained below,

while there is not an actual prescription in the record for a rollator, the ALJ appeared to accept

Ringer’s claim that the rollator was prescribed by Dr. Lazzerini since his name was on the June

25, 2015, rollator receipt. Tr. 22. However, the ALJ thoroughly explained the reasons why she


                                                 15
    Case: 5:19-cv-01924-KBB Doc #: 20 Filed: 08/12/20 16 of 24. PageID #: 1328




did not find that a prescription for a rollator, standing alone, did not establish that the rollator

was “medically necessary” under all circumstances and/or that Ringer’s use of a rollator

established that she was disabled. For example, the ALJ observed that there were no treatment

records from Dr. Lazzerini. Also, there were no records provided for the prior year of pain

management treatment.

        More particularly, when assessing whether Ringer’s CRPS medically equaled a listing,

the ALJ considered Ringer’s reliance on her use of a rollator that Ringer states was prescribed by

her physician but concluded that she was “not persuaded by the documented invoice for and

receipt by the claimant for the rollator walker to the argued conclusion that this evidence

supports an ‘inability to ambulate effectively’ that is equivalent to the severity criterion of

Listing 1.02A.” Tr. 30. In reaching this conclusion, the ALJ stated:

        In pre-hearing and earlier briefs, the claimant’s attorney alleges that Ms. Ringer’s
        CRPS of the left lower extremity equals (again, it cannot meet though argued as
        such) Listing 1.02A (Ex. B21E/3; see also, e.g., Ex. B8E). In support of that, a
        June 25, 2015 invoice for a rollator walker with seat was produced into evidence
        after the hearing, which document lists as “doctor” Frank Lazzerini, M.D. (Ex.
        Bl1D/1). Counsel cited to documented observations made by an examining
        physician and by the claimant’s treating psychiatrist that she had presented with the
        rollator (or “wheeled”) walker (Ex. B26E/2 citing, e.g., Ex. B1F/2; B2F/13,4;
        B13F/30,9,3).

        But there is no contextual support, by way of Dr. Lazzerini’s physical examination
        around the time of prescribing this device in June 2015, that the device is medically
        necessary for supporting effective ambulation over a sufficient distance to be able
        to carry out activities of daily living. For reasons that the claimant herself may
        have readily answered, Dr. Lazzerini’s office treatment notes from March 2015
        through early 2016 have not been produced in connection with her current disability
        applications (see Ex. B3E/5,7; B3E/8 [noting that his office “was shut down a
        couple of months ago” in apparent relation to a criminal investigation]). Without
        Dr. Lazzerini’s treatment notes, it could be the case that Dr. Lazzerini prescribed
        the walker as a mere accommodation for the claimant’s subjective complaints, as
        opposed to clinical findings on examination that supported an extreme limitation of
        the ability to ambulate independent of such an assistive device.

Tr. 30. In finding that Ringer’s CRPS did not equal a listing, the ALJ also noted that:


                                                   16
       Case: 5:19-cv-01924-KBB Doc #: 20 Filed: 08/12/20 17 of 24. PageID #: 1329




           The lack of any actual treatment notes from primary care or pain-management
           physicians in the current time-frame, coupled with the claimant’s attorney’s
           continual denials of the agency’s requests for permission to send the claimant to a
           consultative physical examination, prevent a finding that this record contains “new
           and material” evidence for worsening limiting effects of CRPS to the extent of
           listing-equivalent severity, or inability to ambulate effectively that is supported by
           objective medical evidence.

Tr. 30.

           Also, when assessing Ringer’s RFC and the extent to which Ringer’s CRPS caused

functional limitations, the ALJ observed that:

           [A]lthough counsel correctly represents that SSR 03-2p does recognize that
           “conflicting evidence in the medical record is not unusual in cases of RSDS due to
           the transitory nature of its objective findings and the complicated diagnostic process
           involved,” SSR 03-2p confirms that claims in which CRPS/RSDS is a severe
           medically determinable impairment still require consideration of relevant objective
           medical evidence, including expressly medical signs from physical examinations,
           over a longitudinal clinical record (Ex. B21E/4). As stated above, such longitudinal
           treatment with a pain management specialist, or other physician, remains absent
           from the evidence.

           Thus, the undersigned must reject counsel’s position that “it is of no significance
           to this claim that Ms. Ringer does not have the designated signs of RSDS/CRPS
           every time she sees a doctor,” because the great majority of times over 2016-2018
           when she has been seeing treating physicians for other medical concerns fail to
           document any clinical indicators for serious, if not total as alleged, loss of function
           of the left lower extremity due to CRPS-related pain. Beyond Dr. Scheatzle’s[ 10]
           one-time FCE from August 2015, counsel’s written arguments in support of these
           applications does not cite to any other physical examinations since the time of the
           prior ALJ’s decision in support of the alleged disabling effects of pain associated
           with CRPS (Ex. B8E, B11E, B21E).

           ***
           As stated above, Dr. Frank Lazzerini’s June 2015 (or subsequent) office treatment
           note was not produced as evidence in the current claims, which prevents a
           consideration as to what medical signs and/or physical functional difficulties
           observed by him supported the prescription for the walker (if any). As such, th[e]
           fact that Dr. Lazzerini prescribed the walker in June 2015 is unpersuasive to it being
           “medically necessary” to support standing, walking, and/or balancing, as it could
           have been a mere accommodation based on the claimant’s subjective request for
           such a device after being denied disability.


10
     Ringer does not rely on the one-time FCE to support her arguments in this appeal.

                                                           17
    Case: 5:19-cv-01924-KBB Doc #: 20 Filed: 08/12/20 18 of 24. PageID #: 1330




Tr. 38-39.

          And, the ALJ further found that:

          [I]in addition to the lack of evidence from the prescribing medical source (Dr.
          Lazzerini), there is no medical documentation establishing the medical requirement
          for the walker or describing the circumstances for which it is needed-i.e., whether
          all the time as alleged, periodically, or in certain situations (SSR 96-9p). Based on
          these factors in combined consideration with the lack of any longitudinal medical
          treatment record for CRPS-related pain over 2015-2018 and with the following
          discussion about other medical factors relevant to this case, the undersigned finds
          too much conflicting evidence and otherwise insufficient “new and material”
          medical evidence to support the alleged use of a rollator walker as “medically
          necessary” to support occasional standing and/or walking in sedentary work (or
          occasional balancing) since the date of the prior ALJ’s decision. Thus, the
          undersigned adopts the prior ALJ’s finding that the claimant remains with the
          residual functional capacity to stand and/or walk for the two total hours of sedentary
          work so long as being allowed to frequently use a cane.

Tr. 40.

          The “claimant bears the ultimate burden of establishing the existence of a disability.”

Cotton v. Sullivan, 2 F.3d 692, 695 (6th Cir. 1993); see also Wilson v. Comm’r of Soc. Sec., 280

Fed. Appx. 456, 459 (6th Cir. 2008) (claimant carries burden of establishing disability) (citing 20

C.F.R. § 404.1512(a)); Walters, 127 F.3d at 529 (claimant has the burden of proof at Steps One

through Four).

          While the record documents Ringer’s use of a rollator since she received it in June 2015,

as the ALJ’s decision makes clear, Ringer failed to provide evidence to establish the basis upon

which her physician felt that a rollator was required and/or under what circumstances the rollator

was needed. Her own subjective statements as to the conditions under which she needs to use

the rollator are not a substitute for evidence from her physicians as to the medical need for the

rollator. While Ringer attempts to paint a picture of the ALJ “playing doctor” and making

speculative findings, the reality is that Ringer failed to provide records from her own treating

physicians to establish under what circumstances the rollator was medically necessary. Further,


                                                   18
    Case: 5:19-cv-01924-KBB Doc #: 20 Filed: 08/12/20 19 of 24. PageID #: 1331




she has failed to demonstrate that the ALJ failed to consider evidence and/or that the ALJ’s

findings are unsupported by the record. Accordingly, the undersigned finds that the ALJ did not

err in her findings relative to the rollator.

        Similarly, Ringer’s claim that the ALJ erred by not finding that her CRPS and ketamine

infusion treatments caused her to be incapacitated for at least two days per month is without

merit. Ringer relies upon her subjective statements to demonstrate that the effects of her

ketamine treatments cause her to be incapacitated at least two days per month. Doc. 16, p. 8.

However, “an ALJ is not required to accept a claimant’s subjective complaints and may properly

consider the credibility of a claimant when making a determination of disability.” Jones, 336

F.3d at 476. Having considered Ringer’s subjective complaints, the ALJ did not find her

statements entirely consistent with the medical and other evidence in the record. Tr. 35, 41-42.

        Ringer also contends that the ALJ did not cite evidence to prove that she is not

incapacitated from the effects of her ketamine treatments for at least two days per month. Doc.

16, p. 8. However, as discussed above, it is the claimant’s burden to establish her disability. See

Cotton, 2 F.3d at 695. When arguing that the evidence shows a worsening of her CRPS since the

prior ALJ’s decision, Ringer points to records outside the relevant period, e.g., a February 2013

disability determination that Ringer acknowledges was later reviewed by Quality Control and

reversed and treatment records from 2008 and 2011. Doc. 16, pp. 2, 4-5, 6. However, the

relevant period at issue is March 20, 2015, through the date of the ALJ’s August 9, 2018,

decision. To the extent that she relies on records during the relevant period that were submitted

only to the Appeals Council, e.g., pain management records, the court’s substantial evidence

review is limited to the evidence presented to the ALJ since the Appeals Council denied




                                                19
     Case: 5:19-cv-01924-KBB Doc #: 20 Filed: 08/12/20 20 of 24. PageID #: 1332




review. 11 See Foster v. Halter, 279 F.3d 348, 357 (6th Cir. 2001). As the ALJ stated,

“[c]ounsel’s argument about devastating, incapacitating side effects for several days after each

Ketamine infusion is necessarily without direct evidentiary support since he never submitted Dr.

Hayek’s records[.]” Tr. 41-42. The ALJ also noted that medical records from other medical

providers which include discussion of Ringer’s ketamine infusions do not reflect incapacitating

side effects as alleged by Ringer. Tr. 42.

        Ringer has failed to demonstrate that the ALJ failed to consider evidence relating to the

alleged limiting effects caused by her ketamine infusions and/or that the ALJ’s findings are

unsupported by the record. Accordingly, the undersigned finds that the ALJ did not err by

finding that her CRPS had not worsened such that a more restrictive RFC than that found by the

prior RFC was required.

C.      Ringer has not shown that a sentence six remand is warranted

        Ringer argues that she is entitled to a sentence six remand because evidence she

presented to the Appeals Council is material to her claim and therefore should have been

considered by the Appeals Council. Doc. 16, pp. 2-3, 6; Doc. 19, p. 3. The following records

are the evidence which Ringer asserts is “material” and was presented to the Appeals Council

(and described at Tr. 2). Doc. 16, p. 6.

        -    University Hospital pain management infusion records dated March 30, 2017, to

             September 13, 2018, and Dr. Salim Hayek, M.D., examination records dated March 8,

             2017, and December 13, 2017;

        -    Evaluation and treatment records from Affinity Medical Center by Dr. Gamaliel

             Battala, M.D., dated October 11, 2011;


11
 The question whether Ringer is entitled to a sentence six remand based on the records submitted to the Appeals
Council is addressed below.

                                                       20
    Case: 5:19-cv-01924-KBB Doc #: 20 Filed: 08/12/20 21 of 24. PageID #: 1333




         -   Aultman Hospital records dated June 13, 2011, to July 18, 2014; Omni Orthopedics

             records dated May 18, 2011; Aultman Hospital Pain Management records dated

             January 3, 2011, to May 23, 2011; Spectrum Orthopedics records dated January 20,

             2008, to October 6, 2009; and Dr. Michael Maley records dated December 22, 2008,

             to December 12, 2011.

Doc. 16, pp. 1-2. In connection with her request for a sentence six remand, Ringer also submits

a copy of a Determination Explanation dated February 11, 2013, completed by an Ohio DDS

physician Dr. Michael Delphia, M.D., wherein he found Ringer disabled because her RSD/CRPS

satisfied Listing 1.02; and a copy of a June 25, 2015, receipt for a rollator walker that she states

was prescribed by her treating physician. Doc. 16, p. 2.

         A court “is charged with reviewing the decision of the ALJ, and not the denial of review

by the Appeals Council, because when the Appeals Council denies review, the decision of the

ALJ becomes the final decision of the Commissioner.” Osburn v. Apfel, No. 98-1784, 1999 WL

503528, at *4 (6th Cir. July 9, 1999) (citing Casey v. Secretary of Health & Human Servs., 987

F.2d 1230, 1233 (6th Cir. 1993)). Thus, since the Appeals Council denied review in this case

(Tr. 1), this Court is charged with reviewing the ALJ’s decision, not the Appeals Council action.

Accordingly, any claim by Ringer that this Court should reverse the Commissioner’s decision

because the Appeals Council erred in finding the evidence Ringer submitted was not “material”

is futile.

         Furthermore, the statute permits only two types of remand: a sentence four remand made

in connection with a judgment affirming, modifying, or reversing the commissioner’s decision;

and a sentence six remand where the court makes no substantive ruling as to the correctness of

the Commissioner’s decision. See, e.g., Hollon v. Commissioner, 447 F.3d 477, 486 (6th Cir.



                                                 21
    Case: 5:19-cv-01924-KBB Doc #: 20 Filed: 08/12/20 22 of 24. PageID #: 1334




2006). A court cannot consider evidence that was not submitted to the ALJ in the sentence four

context; it can consider such evidence only in determining whether a sentence six remand is

appropriate. See Bass v. McMahon, 499 F.3d 506, 513 (6th Cir. 2007); Foster v. Halter, 279

F.3d 348, 357 (6th Cir. 2001)

       The plaintiff has the burden under sentence six of 42 U.S.C. §405(g) to demonstrate that

the evidence she now presents in support of a remand is “new” and “material,” and that there was

“good cause” for her failure to present this evidence in the prior proceedings. See Hollon, 447

F.3d at 483; see also Ferguson v. Commissioner, 628 F.3d 269, 276 (6th Cir. 2010) (although the

material that the claimant sought to introduce was “new,” the claimant failed to meet her burden

of showing “good cause” for failure to submit materials and that the evidence was “material.”).

Evidence is “new only if it was not in existence or available to the claimant at the time of the

administrative proceeding.” Ferguson, 628 F.3d at 276 (internal quotations and citations omitted

and emphasis supplied). “[E]vidence is material only if there is a reasonable probability that the

Secretary would have reached a different disposition of the disability claim if presented with the

new evidence.” Id. (internal quotations and citations omitted and emphasis supplied). “A

claimant shows good cause by demonstrating a reasonable justification for the failure to acquire

and present the evidence for inclusion in the hearing before the ALJ.” Id. (internal quotations

and citations omitted and emphasis supplied).

       The only element that Ringer mentions when seeking a sentence six remand is whether

the evidence is “material.” Doc. 16, p. 6; Doc. 19, p. 3. She does not argue that the records are

“new” and, in fact, many of the records pre-date the alleged onset date and/or ALJ hearing and

decision rendered in connection with her 2016 application. For example, Ringer attempts to

submit for this Court’s consideration a Determination Explanation dated February 11, 2013,



                                                 22
    Case: 5:19-cv-01924-KBB Doc #: 20 Filed: 08/12/20 23 of 24. PageID #: 1335




completed by Ohio DDS physician Dr. Michael Delphia, M.D., wherein he found Ringer

disabled because her RSD/CRPS satisfied Listing 1.02. Doc. 16, pp. 2, 4-5. However, this

record relates to her previously denied 2012 application. Doc. 16-3, p. 1. And, Ringer

acknowledges that this determination was later reversed following a Quality Control Review.

Doc. 16, p. 5. Also, at least one of the records upon which Ringer seeks a sentence six remand –

the June 25, 2015, rollator receipt – is clearly not new because the ALJ considered that record.

          Moreover, Ringer has made no attempt to demonstrate “good cause” for her failure to

submit records that were in existence prior to the ALJ’s August 9, 2018, decision. Ringer

requested and received additional time to submit Dr. Hayek’s pain management records but

never submitted those records to the ALJ. As the ALJ explained in her decision:

          As of the date of this decision that is over one month after counsel’s post-hearing
          memorandum, the identified pain-management records have not been produced.
          Ample time was allowed for the claimant’s attorney to request, receive, and submit
          that evidence within a reasonable time after the hearing. While it is understandable
          that a particular medical source might be the cause of delays in complying with the
          requests and follow-up contacts made by counsel's office, the undersigned has not
          received any additional written requests from Mr. Alfera seeking yet further
          extensions of the hearing. No documentation of his attempts to obtain this evidence
          has been provided.

          Given the passage of two months after the hearing with no additional extensions
          requested, or granted, the undersigned has not submitted the evidence and has not
          made any effort at showing that good cause warrants even more time be allowed
          for submitting these records. Therefore, notwithstanding the lack of likely existing
          pain-management treatment notes, the undersigned has closed the hearing in this
          matter and issues this decision on the basis of the medical and other documentary
          evidence that was formally admitted during the hearing, the testimony from the
          claimant, all written and oral arguments made on her behalf by her attorney, the
          post-hearing evidence of written vocational interrogatories, and the receipt for the
          rollator walker.

Tr. 22.

          Thus, even assuming arguendo that Ringer could demonstrate that records submitted to

the Appeals Council constitute “new” and “material” evidence, her request for a sentence six


                                                  23
    Case: 5:19-cv-01924-KBB Doc #: 20 Filed: 08/12/20 24 of 24. PageID #: 1336




remand fails because she has failed to demonstrate “good cause” for not presenting the evidence

to the ALJ. Also, to the extent that Ringer claims that records dated after the May 2018 hearing

or August 2018 decision demonstrate a worsening of her condition, a sentence six remand is not

appropriate to consider evidence that a claimant’s condition worsened after the administrative

hearing. Walton v. Astrue, 773 F. Supp. 2d 742, 753 (N.D. Ohio Jan. 18, 2011) (citing Wyatt v.

Sec’y of Health & Human Servs., 974 F.2d 680, 685 (6th Cir. 1992)). If Ringer’s condition

seriously worsened after the administrative hearing, an appropriate remedy would be the

initiation of a new claim for benefits as of the date that her condition rose to the level of a

disabling impairment. Sizemore v. Sec’y of Health & Human Servs., 865 F.2d 709, 712 (6th Cir.

1988).

         Considering the foregoing, the Court finds that Ringer has failed to meet her burden of

showing a basis for a sentence six remand.

                                          VII. Conclusion

         For the reasons set forth herein, the Court AFFIRMS the Commissioner’s decision.




 Dated: August 12, 2020                            /s/ Kathleen B. Burke
                                                   Kathleen B. Burke
                                                   United States Magistrate Judge




                                                  24
